Fourth Court of Appeals
                                    San Antonio, Texas
                                         August 29, 2022

                                       No. 04-22-00460-CV

                            MILLSWORTH ENTERPRISES, LLC,
                                     Appellant

                                                 v.

                               TEXAS FIRST RENTALS, LLC,
                                        Appellee

                   From the 73rd Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2021CI04865
                            Honorable Tina Torres, Judge Presiding


                                          ORDER
       Appellant is represented on appeal by Mr. Ryan Lurich. The reporter’s record was due on August
23, 2022. On August 25, 2022, the court reporter, Ms. Rachelle Thompson, filed a notification of
late record, stating appellant is not entitled to appeal without paying the fee and has not paid
or made arrangements to pay the fee for preparing the reporter’s record. Ms. Thompson also
stated she had “called Ryan Lurich’s office four times trying to speak with him and [she has] left
messages, as well as emailed him with an invoice, and he has not responded.”

        We, therefore, ORDER Mr. Lurich to provide written proof to this court no later than
September 8, 2022 that either (1) the reporter’s fee has been paid or arrangements have been
made to pay the reporter’s fee; or (2) appellant is entitled to appeal without paying the reporter’s
fee. If Mr. Lurich fails to respond within the time provided, appellant’s brief will be due within
thirty days from the date of this order, and the court will only consider those issues or points
raised in appellant’s brief that do not require a reporter’s record for a decision. See TEX. R. APP.
P. 37.3(c).




                                                      _________________________________
                                                      Lori I. Valenzuela, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 29th day of August, 2022.



                                              ___________________________________
                                              MICHAEL A. CRUZ, Clerk of Court